DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 16 November 2020 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US patent application publication 2018/0009418).
The publication to Newman discloses the invention as is claimed.  Newman discloses a motor vehicle (100, fig. 1) having an external panel (1712A, fig. 17A) with a hole or cavity formed therein which receives a sensor module (1700A, fig. 17A).  Such module can move within the cavity between moved positions about an axis (1706) via a motor drive (1728).  A wiper (1732) is fixed to the vehicle and partially defines the cavity and engages the sensor with an edge as at optical element (1708) when the sensor module moves between multiple positions, including at least a first and second position as set forth.
  	With respect to claim 4, note nozzle (1724) coupled to the vehicle and positioned proximate to the sensor to spray a fluid on the sensor (para. 152).
	With respect to claim 5, the nozzle (1724) is deemed radially distributed at least relative to the axis (1706) about which movement direction occurs.
	With respect to claim 11, since the sensor lies within the cavity, their shapes are deemed to match, at least as far as such defines any particular shape construction.
	
Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghannam (US patent application publication 2019/0041234).
	The publication to Ghannam discloses the invention as is claimed.  Ghannam discloses a motor vehicle (30, fig. 1) having an external panel (34) with a hole or cavity (36) formed therein which receives a sensor module (38, fig. 2).  Such module can move within the cavity between positions along directions (A, B, C, fig. 2) via a motor (60, 62).  The electromagnets (62) and magnetically sensitive elements (60) are deemed to define a motor, at least as far as set forth.  A wiper (64) is fixed to the vehicle (fig. 3) and partially defines the cavity and engages the sensor with an edge as at optical element (48) when the sensor module moves between multiple positions, including at least a first and second position as set forth.
  	With respect to claim 3, the wiper and sensor appear at least substantially flush with an exterior surface of the vehicle (fig. 3).  Such position shown in figure 3 can be considered a “lowered position”, at least as far as defined.
	With respect to claim 4, note nozzle (74, fig. 3) coupled to the vehicle and positioned proximate to the sensor to spray a fluid on the sensor (para. 33).
	With respect to claim 5, the nozzle (74) is deemed radially distributed at least relative to the axis about which movement direction (C, fig. 2) occurs.
	With respect to claim 11, since the sensor lies within the cavity, their shapes are deemed to match, at least as far as such defines any particular shape construction.
	
Claims 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson (US patent application publication 2019/0039531).
	The publication to Wilson discloses the invention as is claimed.  Wilson discloses a motor vehicle having a cavity formed in an exterior surface of a vehicle body (1, fig. 1) which receives a sensor module (2).  Such module moves between an extended position (fig. 1) and a retracted position (fig. 3).  A wiper (5) partially defines the cavity (note fig. 1) and engages the sensor as at optical element (4) when the sensor module moves between the extended and retracted positions.  Wilson discloses (para. 57) that a seal or sealing is formed by an internal rubber housing in the vehicle body with the sensor module (2).  Such seal is deemed to at least partially define the cavity as claimed since it lies in the vehicle body and between the vehicle body and sensor module.  As such, Wilson discloses both the wiper and seal as claimed.
	With respect to claim 14, as the wiper and seal lie within the vehicle body which defines an enclosure of the sensor module, the claim appears met.
	With respect to claim 15, it appears the wiper and seal, if present, must at least extend along a wall of the sensor enclosure to engage with the sensor module.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam (US patent application publication 2019/0041234) in view of Baziuk (US patent 5,068,770).
The publication to Ghannam discloses all of the above recited subject matter, including sphere shield (48) of the sensor module, with the exception of both seals and wipers in the cavity to engage with the sensor sphere shield and the seal residing in a seal groove in the cavity.

The publication to Baziuk discloses optical sphere shield (12, fig. 2) mounted in a cavity in an exterior surface of vehicle body (40).  Such sphere shield is mounted for movement in the cavity by motor (26).  Baziuk discloses both seals (36, 38) mounted to the vehicle for engaging the sphere shield and wipers/squeegees (50, 52) in the cavity acting to wipe the sphere shield (col. 3, lines 8-12).  
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide both seals and wipes on the vehicle body for engaging the sphere shield of Ghannam, as clearly suggested by Baziuk, to improve the cleaning of the sphere shield as well as 
With respect to claim 7, note the seal (64) of Ghannam surrounds an outer surface of the sensor (fig. 2).
With respect to claim 8, the seal (64) is deemed concentric about at least the axis about which the direction of movement (C) is defined.
With respect to claim 9, the seal (64) is deemed an O-ring as far as defined (fig. 2).
With respect to claim 10, while Ghannam does not disclose the seal in seal groove (it is shown merely extending from a surface of the cavity), the provision of such does not appear patentable.  The provision of seals, or any structure really, in grooves within their supporting structure to aid support and retention of such seal or structure is well established in the mechanical arts.  Such provides for overlapping retention structure which is stronger than mere abutting retention structure.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the seal of Ghannam within a seal groove, as is well established, to provide improved seal retention with the vehicle body panel.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ghannam (US patent application publication 2019/0041234) in view of Storrie (US patent 1,771,824).
The publication to Ghannam discloses all of the above recited subject matter with the exception of the wiper including a second edge to engage the sensor with.
The publication to Storrie discloses a wiper (4, fig. 5) that includes multiple edges (12, 15, 16) thereon to aid in breaking up collected fluid on the surface to be wiped (page 1, lines 47+).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US patent application publication 2019/0039531).
	The publication to Wilson discloses all of the above recited subject matter with the exception of a seal on a second wall of the sensor enclosure.
	While Wilson discusses sealing of the sensor enclosure to the sensor module, there is no explicit discussion of the sealing lying on both sides of the sensor module between walls of the enclosure and the sensor module.  However, to employ such sealing fully around the sensor module on all sides thereof, to all walls of the enclosure, would have been obvious to one of skill in the art before the filing date of the claimed invention to prevent debris from entering the vehicle body.  Mere complete or fully sealing of the sensor module to the vehicle body would appear to achieve the structure as claimed.  Such appears desirable and obvious.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
11 February 2021